RUCKER, Judge,
dissenting.
I dissent. The majority places considerable emphasis on the letter from Dr. Ellis which indicated in essence and in pertinent part that qualifying emergency medical criteria requires documentation of a suicidal gesture rather than merely suicidal thoughts. While I agree § 2.1 does not require a suicidal "gesture" before authorizing HCI reimbursement, in my view the majority's focus on the Ellis letter is misplaced. Rather, the question here is whether the letter or any statement contained in the letter were included in or made a part of the ALJ's Finding of Fact. If, as the majority seems to concede, "Apparently, the ALJ did not rely on the Ellis letter-it is not mentioned in the ALJ's decision," opinion, p. 1828, then we must determine whether the decision of the Board, which adopted the ALJ's denial of benefits, was made pursuant to proper procedures, was based upon substantial evidence, was not arbitrary and capricious, and was not in violation of any constitutional, statutory, or legal principle State Board of Tax Comm'rs v. Jewell Grain (1990), Ind., 556 N.E.2d 920.
According to the majority, the Board's decision was arbitrary and capricious. I cannot agree. An arbitrary and capricious decision on the part of an administrative body is one that is willful and unreasonable, without consideration of the facts or a decision taken without some basis which would lead a reasonable and honest man to such action. Indiana Bd. of Pharmacy v. Crick (1982), Ind.App., 433 N.E.2d 32. An agency action is contrary to law where uncontradicted evidence leads to a conclusion opposite that reached by the fact finder. Indiana & Michigan Electric v. Terre Haute Indus. (1987), Ind.App., 507 N.E.2d 588, 597, trans. denied. From my prospective, the Board's decision in this case was neither arbitrary and capricious nor contrary to law.
The record before us reveals that Dr. Jerome Rietman testified at the administrative hearing and opined Walker suffered from a medical condition with symptoms of sufficient severity that the absence of immediate medical attention would probably place her life in jeopardy. 1.0. § 12-5-6-2.1. However, the record before us also shows that Walker's medical records were introduced into evidence at the hearing. Those records reveal that although at the time of her admission into the hospital, Walker was depressed, despondent, and expressed thoughts of suicide, she revealed no delusions or hallucinations, had not formulated any definite plans on how she might harm herself, and whenever she thought of suicide Walker became even more anxious, upset and distraught. Indeed, Walker's thoughts of suicide quickly passed and during her stay in the hospital Walker never attempted to harm herself. The record also indicates that because of Walker's limited response to extensive inpatient treatment, she was advised to transfer to a state hospital for continued care.
The majority assails the ALJ's decision as "overemphasiz[ing] the facets of Dr. Reitman's notes that suggested Walker's condition at the time of her admission was not life-threatening." Opinion, p. 1329. I would first point out that these "notes" were part of Walker's medical records which were introduced into evidence and relied upon by the ALJ in reaching its decision. More importantly, the ALJ was duty bound to review and weigh the evidence as a part of its function as a factfinder. When a trial court, in the first instance, or an appellate court, on appeal, reviews the decision of an administrative agency, the court is bound by the findings of fact made by the agency if those findings are supported by substantial evidence. Hamilton County Dep't of Public Welfare v. Smith (1991), Ind.App., 567 N.E.2d 165. *1331The reviewing court may not reweigh the evidence in the process of determining whether the findings are supported by substantial evidence, and this court may not substitute its judgment on factual matters for that of the agency. Id. Here, neither the Board nor the ALJ was obligated to weigh the evidence in favor of Dr. Reit-man's conclusion that Walker's condition qualified her for HCI coverage.
The purpose underlying the Hospital Care for the Indigent Act is "to make cost-free emergency medical care available to indigent persons who suffer serious physical injury, disease or defect." GCMHC v. Dep't of Public Welfare (1987), Ind.App., 507 N.E.2d 1019, 1023. (Emphasis added.) The record in this case shows Walker was suffering from depression for several months before she was admitted into Deaconess Hospital. Further, her limited response to treatment prompted a recommendation that Walker continue her care at a state hospital. There is no doubt Walker's hospitalization was appropriate; she was obviously in need of professional care. However, Walker's 60-day treatment at Deaconess Hospital does not qualify as "emergency medical care" which would render her eligible for HCI benefits.
Based on the record before us, I cannot say the decision of the Board in denying Walker HCI benefits was either unreasonable, without consideration of the facts or taken without some basis which would lead a reasonable and honest man to such action. In essence, the Board's decision in my view was neither arbitrary or capricious nor contrary to law.
Accordingly, I would reverse the judgment of the trial court.